                             UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF ARIZONA
  In re:                                               Chapter 11
  BOB BONDURANT SCHOOL OF HIGH No. 2:18-bk-12041-BKM
  PERFORMANCE DRIVING, INC.
  Debtor.                                              SUN VALLEY MARINA
                                                       DEVELOPMENT CORPORATION
                                                       AND THE DEBTOR’S STIPULATED
                                                       RESOLUTION OF SUN VALLEY’S
                                                       MOTION TO COMPEL PAYMENT
                                                       OF RENT


           This matter having come before the Court pursuant to Sun Valley Marina Development

 Corporation’s Motion to Compel Payment of Administrative Rent, see Dkt #118, and the matter

 having been appropriately noticed to the parties and creditors, see Dkt # 131, no objections

 having been filed and the parties having consensually resolved the matter, and good cause

 appearing for the relief herein granted,

           IT IS HEREBY ORDERED:

     (1) That Debtor acknowledges that it owes Sun Valley $245,402.56 for rent accruing in

           November 2018, December 2018, January 2019, and February 2019.

     (2) That Debtor shall pay that rent no later than March 1, 2019. In the event that the Debtor

           fails to pay the rent on or before this date, Sun Valley shall notify the Court that the rent
           has not been paid. At that point, the Lease shall be deemed rejected, and the Debtor shall

           surrender the premises (the “Lease Rejection”). Further, the automatic stay shall be lifted



 {00152490}
Case 2:18-bk-12041-BKM            Doc 156 Filed 02/15/19 Entered 02/15/19 13:52:21                   Desc
                                   Main Document    Page 1 of 3
         to allow Sun Valley to secure the premises in accordance with Gila River Community

         law. Except as otherwise provided herein, the stay shall not be lifted to permit any

         collection activities or other acts prohibited by the stay, although this Order is without

         prejudice to any party seeking additional stay relief.

     (3) Upon the occurrence of the Lease Rejection, the conditional stay relief previously granted

         to FCA US, LLC (“FCA”) pursuant to the Stipulated Order Granting Stay Relief,

         Adequate Protection and Conditional Rejection of Contract, see Dkt #119 (“FCA

         Order”), shall be automatically effective, enabling FCA to take immediate possession of

         the Vehicles, and the Dodge Contract shall be deemed rejected without further notice or

         hearing, and Debtor shall not have the benefit of the 5-day period in which to seek a

         temporary restraining order after FCA files and serves the Court Notice (as defined in the

         FCA Order).

     (4) Sun Valley and the Debtor will cooperate with FCA in facilitating the immediate return

         of the FCA Vehicles pursuant to an orderly process to be developed by and between Sun

         Valley and FCA and shall work together in returning or disposing of the Other FCA

         Items.

     (5) In the event that the Debtor files a Section 364 financing motion or Section 363 motion to

         sell substantially all of the Debtor’s assets prior to March 1, 2019, Sun Valley and the

         Debtor will determine whether or not to consensually extend the March 1, 2019

         payment/rejection deadline specified above. Nothing herein prevents any party including

         the Debtor from seeking relief from the Court should the Debtor file a Section 364

         financing motion or Section 363 motion to sell substantially all of the Debtor’s assets

         prior to March 1, 2019.

     (6) Sun Valley consents to extending the deadline for assumption or rejection of the Lease,

         which is currently February 15, 2019, through the close of business March 1, 2019.

     (7) This stipulation shall be served in accordance with Rules 2002, 4001 and Local Rule

         4001-1.


 {00152490}
Case 2:18-bk-12041-BKM          Doc 156 Filed 02/15/19 Entered 02/15/19 13:52:21                    Desc
                                 Main Document    Page 2 of 3
     (8) The Court shall retain jurisdiction over any disputes arising from this Order and the FCA

         Order.

                               DATED AND SIGNED AS ABOVE.




 {00152490}
Case 2:18-bk-12041-BKM         Doc 156 Filed 02/15/19 Entered 02/15/19 13:52:21               Desc
                                Main Document    Page 3 of 3
